Order entered July 10, 2015




                                                  In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-15-00545-CR

                          PROMISE LASHAWN KELLEY, Appellant

                                                   V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 2
                                    Dallas County, Texas
                             Trial Court Cause No. F12-56130-I

                                              ORDER
        The Court ORDERS the Dallas County District Clerk to file the clerk’s record in this

case within FIFTEEN DAYS of the date of this order.

        We DIRECT the Clerk to send copies of this order to Felicia Pitre, Dallas County

District Clerk, and to counsel for all parties.

                                                           /s/   LANA MYERS
                                                                 JUSTICE